2022 IL App (2d) 210628-U
                                      No. 2-21-0628
                                 Order filed June 21, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                           IN THE

                            APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

U.S. BANK TRUST, N.A., as TRUSTEE for     ) Appeal from the Circuit Court
LSF 10 MASTER PARTICIPATION               ) of Du Page County.
TRUST,                                    )
                                          )
        Plaintiff-Appellee,               )
                                          )
v.                                        ) No. 18-CH-1197
                                          )
JEFFRY W. WEINER; SUSAN V. WEINER; )
CITIBANK, N.A.; f/k/a Citibank;           )
FEDERAL SAVINGS BANK;                     )
LAWRENCE B. LEVIN; META LEVIN;            )
UNKNOWN TENANTS; UNKNOWN                  )
OWNERS; and NONRECORD CLAIMANTS, )
                                          )
        Defendants,                       )
                                          )
                                          ) Honorable
                                          ) Robert G. Gibson,
(Jeffrey W. Weiner, Defendant-Appellant). ) Judge, Presiding.
______________________________________________________________________________

      JUSTICE HUDSON delivered the judgment of the court.
      Presiding Justice Bridges and Justice Birkett concurred in the judgment.

                                          ORDER

¶1    Held: The trial court properly denied defendant’s section 2-1401 petition challenging a
            foreclosure judgment because the summons did not clearly identify its date of
            issuance. The date of issuance, although partly obscured by the clerk’s stamp, was
2022 IL App (2d) 210628-U


               clearly identifiable from the dates (1) the complaint was filed, (2) the summons was
               received and accepted by the clerk’s office, and (3) the summons was served.

¶2     Defendant, Jeffry W. Weiner, appeals from the judgment of the circuit court of Du Page

County denying his motion to vacate (735 ILCS 5/2-1401 (West 2020)) a judgment of foreclosure.

He contends that the summons served on him failed to clearly identify its issuance date as required

by Illinois Supreme Court Rule 101(a) (eff. July 17, 2020) and was therefore insufficient to confer

personal jurisdiction over him. Because the summons complied with Rule 101(a), we affirm.

¶3                                      I. BACKGROUND

¶4     On September 28, 2018, plaintiff, U.S. Bank Trust, as trustee for LSF 10 Master

Participation Trust, filed a mortgage foreclosure action against defendant, among others. The

summons in the record stated that it was electronically issued. The case number on the summons

was “2018CH001197.” The date stamp for the issuance of the summons read “9/28/2,” but the

remanding digits of the year were unreadable because the clerk’s stamp covered them up. At the

very bottom of the summons appeared, in small print, “Document received on 9/28/18 11:27 AM

Document accepted on 09/28/2018 13:37:47.”

¶5     The summons was personally served on defendant on October 26, 2018. On January 6,

2020, the trial court entered an order of default against defendant and a judgment of foreclosure.

¶6     On May 17, 2021, defendant appeared through counsel and filed, pursuant to section 2-

1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West 2020)), a “Motion to Vacate All

Substantive Orders.” Relying on Rule 101(a), he contended that, because the summons did not

clearly identify the issuance date, there was no valid service and thus the trial court never acquired

personal jurisdiction over him.

¶7     As of the July 8, 2021, hearing on defendant’s motion, plaintiff had not filed a response to

the motion to vacate. Plaintiff’s counsel stated that he was prepared to proceed without filing a


                                                -2-
2022 IL App (2d) 210628-U


response. Defendant’s counsel responded that she preferred to proceed without further briefing.

The trial court allowed the parties to proceed with their arguments.

¶8     Plaintiff’s counsel, relying on the print at the bottom of the summons stating that it was

received and accepted by the clerk on September 28, 2018, asserted that the issuance date was

clear within the meaning of Rule 101(a). In reply, defendant’s counsel stated merely that it was

“obvious” that “this [was] not a proper summons under Illinois law.”

¶9     The trial court found that the month and date of issuance were clear on the summons but

that the year was obscured by the clerk’s stamp. However, the court noted that the date of reception

and acceptance of the summons were stated at the bottom of the summons. The court added that,

because the case number on the summons was 2018 and defendant was served on October 26,

2018, it stood to reason that the year of issuance was also 2018. Accordingly, the court found that

the summons complied with Rule 101(a) because it clearly identified the issuance date. Thus, the

court denied defendant’s motion to vacate.

¶ 10   Defendant filed a motion to reconsider, contending, among other things, that the print at

the bottom of the summons showing its date of reception and acceptance was too small to constitute

a clear identification of the summons’s issuance date. The trial court denied the motion to

reconsider, and defendant filed this timely appeal.

¶ 11                                      II. ANALYSIS

¶ 12   On appeal, defendant contends that the summons did not comply with Rule 101(a), because

it did not clearly identify its issuance date. To that end, defendant, relying primarily on contract

cases, asserts that the print at the bottom of the summons was too small to constitute a clear

identification of its issuance date within the meaning of Rule 101(a).




                                               -3-
2022 IL App (2d) 210628-U


¶ 13    We begin with the standard of review. We review de novo a ruling on a section 2-1401

petition claiming voidness for lack of personal jurisdiction. Ocwen Loan Servicing, LLC v.

DeGomez, 2020 IL App (2d) 190774, ¶ 15.

¶ 14    Rule 101(a), requires, in pertinent part, that the summons “shall clearly identify the date it

is issued.” Ill. S. Ct. R. 101(a) (eff. July 17, 2020). A summons issued in violation of that rule is

void and does not confer personal jurisdiction over the defendant. DeGomez, 2020 IL App (2d)

190774, ¶ 20. In determining whether a summons was sufficient to provide the opposing party

with proper notice of the action, a court adheres to the principle that it should not elevate form

over substance but instead construe a summons liberally. DeGomez, 2020 IL App (2d) 190774,

¶ 20.

¶ 15    The parties do not cite, nor do we find, any case interpreting Rule 101(a) as to what

constitutes a clear identification of a summons’s issuance date. Nonetheless, when we interpret

the supreme court rules, we apply the same principles of construction applicable to statutes. People

v. Smith, 2022 IL 126940, ¶ 12. In doing so, we strive to ascertain and give effect to the drafters’

intent, which is most reliably indicated by the plain language of the rule. Smith, 2022 IL 126940,

¶ 12. Where the language of the rule is clear and unambiguous, we apply the rule as written

without resorting to further aids of statutory construction. People v. Santiago, 236 Ill. 2d 417, 428

(2010). Words and phrases should not be interpreted in isolation but must be read in light of other

relevant provisions of the rule. Santiago, 236 Ill. 2d at 428.

¶ 16    Rule 101(a) states unequivocally that a summons must clearly identify the issuance date.

It does not, however, specify how that must be done. Accordingly, as long as the date of issuance

is clearly identifiable on the face of the summons, the summons complies with Rule 101(a).




                                                -4-
2022 IL App (2d) 210628-U


¶ 17   Here, although the date stamp was clear regarding the month and day of issuance, the year

was partly obscured by the clerk’s stamp. Nonetheless, the case number in the complaint caption

stated that the case was filed in 2018. Further, the summons was served in October 2018. Knowing

that the case was filed in 2018, defendant would have known that the summons was not issued

before 2018. Further, knowing that the summons was served in 2018, defendant would also have

known that the summons was not issued after 2018.               Accordingly, the only reasonable

interpretation would have been that the summons was issued in 2018. Thus, notwithstanding the

obscured year in the date stamp, the summons clearly identified the date of issuance.

¶ 18   Additionally, the print at the bottom of the summons further identified the issuance date.

It stated that the summons was received and accepted by the clerk’s office on September 28, 2018.

From that information, combined with the case date and service date, defendant should have

reasonably concluded that the year of issuance was 2018.

¶ 19   Although defendant relies on contract cases regarding the enforceability of small print in a

contract, those cases are inapplicable here. We are not dealing with the issue of whether a contract

exists or whether a contract provision is enforceable against an unknowing party. As plaintiff

points out, a summons is not a contract. The purpose of a summons is to notify a party that an

action has been commenced against him. DeGomez, 2020 IL App (2d) 190774, ¶ 20. Our concern

is whether the summons clearly identified the date of issuance. To that end, because the print at

the bottom of the summons, although smaller than the print elsewhere, was both legible and

understandable, it contributed to a clear identification of the issuance date.

¶ 20   Because the summons clearly identified its issuance date, it complied with Rule 101(a).

Thus, the trial court properly denied both defendant’s motion to vacate and his motion for

reconsideration.



                                                -5-
2022 IL App (2d) 210628-U


¶ 21                                  III. CONCLUSION

¶ 22   For the reasons stated, we affirm the judgment of the circuit court of Du Page County.

¶ 23   Affirmed.




                                              -6-